Citation Nr: 0602418	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for dental treatment based on dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty ending with his 
retirement in September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in August 2004 and a 
substantive appeal was received in September 2004.  The 
veteran testified at a Board hearing at the RO in May 2005.


REMAND

The veteran is claiming eligibility to VA dental treatment on 
the basis of dental trauma suffered during his active duty 
service.  For these purposes, VA's General Counsel has held 
that the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VAOPGCPREC 
5-97.  

However, the veteran's statements and testimony are to the 
effect that a dental procedure in 1985 which involved 
removing portions of his gums was done incorrectly in that 
too much gum tissue was removed, and that this led to his 
current dental problems.  It appears that the veteran is 
arguing that the intended effect of the inservice dental 
procedure was not realized because the procedure was done 
incorrectly.  It would seem that the possibility therefore 
exists that this case falls outside the holding of VA's 
General Counsel in VAOPGCPREC 5-97. 

The Board believes that the underlying question in this case 
is clearly medical in nature and that further development is 
necessary to allow for eventual informed appellate review.  
The Board notes that the veteran testified at the hearing 
that he is willing to cooperate with an appropriate VA 
examination. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA dental examination for the purpose of 
reviewing the record and examining the 
veteran.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examiner's attention is 
specifically directed to service medical 
records which document dental treatment.  
After reviewing the service medical 
records documenting inservice dental 
treatment and after examining the 
veteran, the VA dental examiner should 
respond to the following:

     a)  Did the claimed inservice dental 
procedure involving the gums produce the 
results that the procedure was intended 
to produce?  

     b)  If not, was the failure to 
achieve the intended results due to any 
carelessness, negligence, or failure to 
adhere to the usual and customary 
standard of care expected of dental care 
providers at that time?

2.  After completion of the above, the RO 
should review the claims file and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

